Citation Nr: 1214172	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  07-20 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for residuals of cold injury to the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO in March 2006, October 2006 and June 2007.  The RO denied service connection for residuals of cold injury of the upper and lower extremities in March 2006, denied service connection for PTSD in October 2006, and denied service connection for hypertension in June 2007.  

In October 2008, a hearing was held at the RO before the undersigned member of the Board, the transcript of which is of record.  The issues on appeal were remanded by the Board in May 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), hypertension, and residuals of cold injury to the upper and lower extremities.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

Service connection can be granted for certain diseases, including hypertension, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a Veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board notes that the above issues were previously remanded in May 2009 for, among other things, VA examinations.  Unfortunately, in this instance, while the RO did afford the Veteran VA examinations, the examinations provided were inadequate or incomplete.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to the issue of entitlement to service connection for PTSD the Board notes that the Veteran was afforded a VA examination in May 2011.  The May 2011 VA examiner noted the Veteran's claimed stressors, including one in which the Veteran alleged that he was taken by several Korean individuals from a bar and questioned about his military background and unit.  The examiner then made reference to the investigation report from the U.S. Naval Investigative Service which verified that the Veteran reported the alleged incident in April 1987, just as he has maintained in his stressor statements.  Subsequently, the examiner stated that none of the Veteran's stressors had been verified.  Additionally, the examiner opined that the Veteran did not currently have a diagnosis of PTSD, but rather his symptomatology was most likely associated with major depressive disorder (dysphoria, social isolation, preoccupation, poor self esteem, and feelings of helplessness and hopelessness) and anxiety disorder (discomfort in public places, sleep disturbance, hypersensitivity to environment, and irritability).  The examiner further noted that while the Veteran stated that these symptoms began before he left the military, he did not seek treatment until 2005 and as such the origin of these symptoms could not be attributed to the Veteran's military service.  

The Board notes that in addition to the general requirements for service connection, service connection for PTSD requires:  medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011) (requiring that the diagnosis conform to the requirements of the DSM-IV); a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 38 C.F.R. § 3.304(f) (2011).  If the claimant's stressor is not related to combat, then his testimony alone is not sufficient to establish the occurrence of that stressor, and his testimony must be corroborated by credible supporting evidence.  Cohen, supra.  Thus, if the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors.  In this instance, the Veteran's claimed stressor regarding being taken by several individuals out of a bar and questioned about his military background and unit was verified by an investigative report filed with the U.S. Naval Investigative Service which noted that the Veteran reported the event at the time.  As such, the examiner's determination that none of the Veteran's stressors had been verified is incorrect.  

In addressing the issue of current disability, the Board notes that in the case of a disability that existed at the time of the claim as well as during service, but has, during the pendency of the appeal, resolved itself, the disability can still be considered a current disability for the purposes of determining service connection according to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In that case, the United States Court of Appeals for Veterans Claims held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim" (emphasis added).  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this instance the Board notes that the Veteran was diagnosed with PTSD as early as February 2005 and was still receiving VA treatment for PTSD as late as March 2011 as indicated in the May 2011 VA examination report.  As such, the Board notes that the Veteran appears to have a current disability of PTSD as required by 38 C.F.R. § 3.303.  

Additionally the Board notes that if the Veteran has other acquired psychiatric diagnoses, then a determination must be made as to whether any of those diagnoses are the result of the Veteran's active duty service.  The Board notes that the Veteran's original claim was for entitlement to service connection for PTSD; however, in Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held, among other things, that separate theories in support of a claim for benefits for a particular disability did not equate to separate claims for benefits for that disability.  The Board must consider other psychological diagnoses when adjudicating the claim for PTSD on its underlying merits.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (indicating the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

With consideration of the above the Board finds that an addendum VA medical opinion is warranted to address whether the Veteran has PTSD as a result of a verified in-service stressor or any other acquired psychiatric disorder that is related to the Veteran's active duty service.  

With respect to the issue of entitlement to service connection for hypertension, the Board notes that the Veteran was afforded a VA examination with respect to this issue in July 2011.  The VA examiner noted that a diagnosis of hypertension had been previously established; however there was no indication as to when the Veteran was diagnosed with hypertension.  The examiner then stated that the diagnosis of hypertension was at least as likely as not caused by or the result of active duty service.  The rationale provided by the examiner noted that a review of the Veteran's medical records show the Veteran being evaluated for increased blood pressure, but not placed on medications at that time.  The Board notes that the examiner failed to note exactly when, during his active duty, the Veteran was evaluated for increased blood pressure.  As such the Board finds that an addendum opinion should be requested in order to clarify the examiner's opinion.  

With respect to the issue of entitlement to service connection for residuals of cold injury the Veteran was afforded a VA examination in July 2011.  The VA examiner diagnosed the Veteran with tinea unguium, onychomycosis, and dyshidrotic eczematous dermatitis to hand, finger and nails secondary to cold exposure and tinea unguium onychomycosis of toenails associated with cold exposure.  The Board notes initially that the Veteran is currently service connected for onychomycosis as related to tinea unguium for his hands and feet at a noncompensable rate.  The examiner opined that it was as least as likely as not that the tinea unguium, onychomycosis, dyshidrotic eczematous dermatitis to hand, finger and nails were the result of military service.  The examiner further stated that it was as least as likely as not that the Veteran's tinea unguium onychomycosis of toenails was the result of military service.  The examiner's rationale was that a review of the Veteran's records noted multiple visits to the clinic for chronic nail fungus treatment.  Additionally the examiner noted that medical literature relates that even though the immediate effects of having had a cold injury can heal or appear to be healed, cold injuries can cause, even much later in life, chronic health problems such as:  fungus infections, hyperhidradenous, numbness, tingling, weakness in feet and hands, sensitivity to cold weather or cold objects when touched, even if at time of injury these symptoms were not apparent.  As noted the Veteran is currently service-connected for onychomycosis as related to tinea unguium for his hands and feet.  It is unclear whether the examiner intended to relate additional diagnoses of the hands to cold exposure particularly as the Veteran is claiming that the residuals include neurological impairment.  As such the Board finds that an addendum opinion should be requested in order to clarify the examiner's opinion.

As noted above, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the examinations provided were in some instances inaccurate and otherwise failed to provide adequate rationale for opinions provided, the Board finds that a remand for addendum opinions for clarification purposes is warranted.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  An addendum opinion should be provided to clarify  as to whether the Veteran's hypertension was incurred in active service.  All indicated tests and studies are to be performed.  Prior to providing the opinion, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the opinion.

The examiner should address whether any current diagnosis of hypertension, is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.

An opinion should be provided based on a review of the previous examination, a review of the medical evidence of record, and sound medical principles.  A thorough rationale for all opinions expressed should be provided with specific references to the objective evidence of record supporting the opinion. 

2.  An addendum opinion should be provided to determine the current diagnoses regarding the Veteran's hands and feet that are related to cold exposure during the Veteran's active duty service.  It should be noted that the Veteran is currently service-connected for onychomycosis of the feet and hands as associated with tinea unguium.  An opinion should be provided with regard to any additional diagnoses of the hands and feet and whether the additional diagnoses or symptoms are related to cold exposure while on active duty service.   Prior to providing the opinion, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the opinion.

The examiner should address whether any current residuals of cold exposure (including any diagnosed neurological residuals), are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.

An opinion should be provided based on a review of the previous examination, a review of the medical evidence of record, and sound medical principles.  A thorough rationale for all opinions expressed should be provided.

3.  An addendum opinion should be provided with regard to whether the Veteran has PTSD related to the verified stressor of being taken by several individuals from a bar and questioned about his military background and unit.  Additionally it should be determined whether any currently diagnosed acquired psychiatric disorders (other than PTSD) are related to the Veteran's active military service.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the opinion should reflect that such a review was accomplished.  

The examiner should address whether or not the Veteran has a current diagnosis of PTSD that is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any of the Veteran's verified stressor(s).   The examiner should also address whether any diagnosed acquired psychiatric disorder (other than PTSD) is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to the Veteran's active military service.

A detailed rationale should be provided for all opinions and the examiner should comment on the significance of the Veteran's treatment for PTSD from 2005 to at least 2011.  Please send the claims folder to the examiner for review in conjunction with the examination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


